EXHIBIT 10.2

LOGO [g81259ex102_pg1.jpg]

PERSONAL AND CONFIDENTIAL

June 17, 2009

Mr. Tony Vernon

Dear Tony,

I am very pleased to provide you with this letter confirming the verbal offer
that has been extended to you for the position of President Kraft Foods North
America located in Northfield, Illinois, USA. As discussed, we are interested in
you joining Kraft Foods on August 17, 2009. This letter sets forth all of the
terms and conditions of the offer.

Listed below are details of your compensation and benefits that will apply to
this offer.

Annualized Compensation

 

Annual Base Salary

   $ 725,000

Target Management Incentive Plan – (90%*)

   $ 652,500

Target Long-Term Incentive Plan – (150%*)

   $ 1,087,500

Target Annual Equity Award

   $ 1,475,000

Total Annual Target Compensation

   $ 3,940,000

 

* Target as a percent of base salary.

Annual Incentive Plan

You will be eligible to participate in the Kraft Management Incentive Plan
(MIP), which is the Company’s annual incentive program. Your target award
opportunity under the MIP is equal to 90% of your base salary. The actual amount
you will receive may be lower or higher depending on your individual performance
and the performance of Kraft Foods Inc. Your 2009 award will be payable in March
2010. Your MIP eligibility will begin on your date of employment.



--------------------------------------------------------------------------------

June 17, 2009

Page 2 of 4

 

Long-Term Incentive Plan

You will also be eligible to participate in the Long-Term Incentive Plan (LTIP),
which is the Company’s executive long-term performance share program. The
current LTIP performance cycle began on January 1, 2009 and is scheduled to end
on December 31, 2011. Your LTIP eligibility will begin with this performance
cycle as if you were employed by Kraft Foods on January 1, 2009. Your target
opportunity under the LTIP is equal to 150% of your base salary at the beginning
of the performance cycle. The actual amount you will receive may be lower or
higher depending upon the performance of Kraft Foods Inc. during the performance
cycle.

A new three-year performance cycle starts at the beginning of each year. This
structure creates overlapping performance cycles. For example, your first payout
under this program will be made in the first quarter of 2012 for the 2009-2011
performance cycle. Your second award payout will be in the following year
(2013) for the performance period of 2010-2012. Similarly, you will continue to
be eligible to earn an award payout each year thereafter based on the three-year
trailing performance period.

Stock Program

Also, you will be eligible to participate in the Company’s stock award program.
Stock awards are typically made on an annual basis, with the next award
anticipated to be granted in the first quarter of 2010. Awards are delivered as
follows: 50% of equity value in restricted stock and 50% in stock options.
Actual award size is based on individual potential and performance.

Sign-On Incentives

In recognition of the loss of short-term and long-term incentives from your
previous employer, upon hire, you will receive one-time sign-on incentives in
the form of restricted stock as follows:

 

Equity Sign-On Incentive      $1,000,000 restricted stock award to vest
one-third each year over a three-year period

If prior to full vesting of the sign-on restricted shares granted per this offer
letter, your employment with the Company ends due to involuntary termination for
reasons other than cause, the value of the total number of unvested shares shall
vest on the scheduled vesting dates. The number of shares that you will receive
will be determined based upon the fair market value of Kraft Foods Inc. Common
Stock on your date of hire. You will receive dividends on the shares during the
vesting period consistent in amount and timing with that of Common Stock
shareholders. The other terms and conditions set forth in Kraft Foods’ standard
Stock Award Agreements will apply.



--------------------------------------------------------------------------------

June 17, 2009

Page 3 of 4

 

For purposes of this offer letter, “cause” means: 1) continued failure to
substantially perform the job’s duties (other than resulting from incapacity due
to disability); 2) gross negligence, dishonesty, or violation of any reasonable
rule or regulation of the Company where the violation results in significant
damage to the Company; or 3) engaging in other conduct which materially
adversely reflects on the Company.

Perquisites

You will be eligible for a company car allowance equal to $15,000 per year under
the executive perquisite policy. You will also be eligible for an annual
financial counseling allowance of $7,500. You may use any firm of your choosing.

Stock Ownership Guidelines

You will be required to attain and hold Company stock equal in value to
$4,000,000. You will have five years from your date of employment to achieve
this level of ownership. Stock held for ownership determination includes common
stock held directly or indirectly, unvested restricted stock or share
equivalents held in the Company’s 401(k) plan. It does not include unexercised
stock option shares or unearned performance shares.

Other Benefits

Your offer includes Kraft Foods’ comprehensive benefits package available to
full-time salaried employees. This benefits package is described in the enclosed
Kraft Foods Benefits Summary brochure. You will be eligible for 6 weeks (30
days) of paid time off. In addition, you are eligible for ten designated
holidays.

You will be a U.S. employee of Kraft Foods and your employment status will be
governed by and shall be construed in accordance with the laws of the United
States. As such, your status will be that of an “at will” employee. This means
that either you or Kraft Foods is free to terminate the employment relationship
at any time, for any reason.

If your employment with the Company ends due to involuntary termination other
than for cause, you will receive severance arrangements no less favorable than
those accorded recently terminated senior executives of the Company.

To assist in your relocation from Pennsylvania to Illinois, we offer relocation
assistance as outlined in Kraft Foods’ Relocation Guide.



--------------------------------------------------------------------------------

June 17, 2009

Page 4 of 4

 

This offer is contingent upon successful completion of our pre-employment
checks, which may include a background screen, reference check, and post-offer
drug test pursuant to testing procedures determined by Kraft Foods.

If you have any questions, I can be reached at the office at (xxx) xxx-xxxx or
on my cell phone at (xxx) xxx-xxxx.

Sincerely,

 

/s/ Karen J. May

Karen J. May Executive Vice President Human Resources

I accept the offer as expressed above.

 

/s/ W. Anthony Vernon

    6/18/09     Signature     Date    

 

Enclosure:   Kraft Foods Benefits Summary   Restricted Stock Agreement  
Relocation Assistance Summary